431 F.2d 502
J. Hall LEBLANC and H. P. Edwards, Plaintiffs-Appellees,v.RAPIDES PARISH SCHOOL BOARD et al., Defendants-Appellants.
No. 29380 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
August 25, 1970.

Appeal from the United States District Court for the Western District of Louisiana at Alexandria; Edwin F. Hunter, Jr., Judge.
Edwin O. Ware, Dist. Atty., Alexandria, La., for appellants.
Camille F. Gravel, Jr., Gravel, Roy & Burnes, Alexandria, La., for appellees.
Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.
PER CURIAM:


1
This was a suit to reapportion the police jury and school board in Rapides Parish, Louisiana.


2
This case is identically like Pipes v. Jackson Parish Police Jury, 5 Cir., 1970, 429 F.2d 39.


3
We accordingly follow Pipes and remand the case to the District Court for reconsideration of the matter in light of the 1970 census.


4
So ordered.



Notes:


*
 Rule 18, 5th Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York, et al., 5th Cir., 1970, 431 F.2d 409, Part I